      Case: 1:18-cv-03933 Document #: 52 Filed: 02/15/19 Page 1 of 2 PageID #:172

                                II`1 TI-i~ UNITED STATES DISTRICT COiJT~~Y'
                              I~'OR THE NORTHERN DISTRICT CDF II.LIl~tO~~
                                              EASTERN DIVISION

Victor Rosas,

              Plaintiff,
                                                                 Gase No. 18-cv-3933
                        ►~~
                                                                 Judge John J. Tharp, Jr.
CHICAGO POLICE SGT. XAVIER ELIZONDO,
Star No. 1340; CHICAGO POLICE OFFICER                            Magistrate Judge Maly M. Rowland
DAVID SALGADO, Star No. 16347; OTHER
UNKNOWN CHICAGO POLICE OFFICERS
And THE CITY OF CHICAGO, a Municipal
Corporation,

             Defendants.

                                          STIPULATION TO DISMISS

        IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, by their
respective attorneys of record, that this matter has been settled by the panties and, therefore, this cause
should be dismissed without prejudice, to be automatically conve~~ted to dismissal with prejudice 75 days
from entry of the Court's order, unless a party has moved to extend this date prior to the expiration of the
75 days. Each side shall bear~ts own costs and attorneys' fees.
                                                       Respectfully submitted,
                                                       CITY OF CHICAGO
                                                       a Municipal Corporation

Atto~ney\f~~`Plaiiitiff, Victor Rosas                  EDWARD N. SISKEL
Law~Offices of Jeffrey J. Neslund                      Corporation Counsel
20 North Wacker Drive, Suite 3710                      Attorney r ' ~ of hicaga
Chicago, Illinois 60606
                                      ~~-~ ~ 1"~
(312) 223-1100,
        r ~,.. ~ !
                     A~orney  No. ~J~ ~> t             Steffanie arrett
DATE•. ~~~~    .:~ :....1 ~'f
                           r
                                                       Deputy Corporation Counsel
                                                       30 North LaSalle Street, Suite 900
                                                       Chicago, Illinois 60602
                                                       (312) 744-6959, Attorney No. 6206951
                                                       DATE.


                                                       Shneur Nathan
                                                       Special Assistant Corporation Counsel
                                                       Nathan & Kamionski LLP
                                                       33 West Monroe Street, Suite 1380
                                                       Chicago, Illinois 60603
                                                       (312) 612-1079, Attorney No. 6294495
                                                       DATE. 2 l1y/ lq
Case: 1:18-cv-03933 Document #: 52 Filed: 02/15/19 Page 2 of 2 PageID #:172
